DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13, 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee (U.S Pub # 20170123701).
With regards to claim 1, Lee discloses a process for determining a type of snapshot to be stored using a data storage system, the process comprising: 
identifying a snapshot chain for a first virtual machine (Fig. 1 [0022] a snapshot chain comprising the active snapshots of a volume. [0019] where the volume may be a virtual machine); 
determining whether the snapshot chain includes a dependent base file ([0022] base snapshot of the volume); 
determining a maximum incremental chain length for the snapshot chain ([0014] maximum snapshot depth of an incremental set) based on whether the snapshot chain includes a dependent base file, or based on an age of the backed up versions within the snapshot chain ([0022] a maximum snapshot would be six or up to the last full snapshot (the base snapshot), whichever comes up first); 

determining a type of snapshot to be stored for the first virtual machine based on the maximum incremental chain length ([0038] snapshot updates within the maximum snapshot depth are incremental).
Claims 19 and 20 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Lee further discloses:
wherein the identified snapshot chain for the first virtual machine comprises a full image snapshot for the first virtual machine and one or more incremental snapshots that derive from the full image snapshot ([0022] full snapshot with subsequent incremental snapshot updates).
With regards to claim 3, Lee further discloses:
wherein backed up versions of the first virtual machine correspond with one or more snapshot chains ([0016] incremental backups in conjunction with partial full snapshots).
With regards to claim 4, Lee further discloses:
wherein each of the one or more snapshot chains includes a full image snapshot or a base image from which the incremental snapshots derive ([0022] full snapshot with subsequent incremental snapshot updates).
With regards to claim 13, Lee further discloses:
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10-12, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20170123701) and Jain (U.S Pub # 20160125058).
With regards to claim 5, Lee does not disclose however Jain discloses:
wherein the first virtual machine comprises a dependent virtual machine that has snapshots that derive from a full image snapshot of a different virtual machine ([0099] snapshot of a dependent virtual machine different from a second machine).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
	With regards to claim 10, Lee further discloses:

Lee does not disclose however Jain discloses:
based on whether the first virtual machine comprises a dependent virtual machine ([0089] dependent virtual machine).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
	Lee in view of Jain discloses the claimed invention except for “set to a maximum length of 200 snapshots”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a maximum incremental chain length of a certain length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 11, Lee further discloses:

Lee does not disclose however Jain discloses:
based on whether the first virtual machine is independent and is not a dependent virtual machine ([0106] independent virtual machine).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
Lee in view of Jain discloses the claimed invention except for “set to a maximum length of 500 snapshots”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a maximum incremental chain length of a certain length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 12, Lee further discloses:
maximum incremental chain length ([0047]).
Lee does not disclose however Jain discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
Lee in view of Jain discloses the claimed invention except for “less than one-year-old comprises a maximum incremental chain length of 100 incrementals” and “more than one year old comprises a maximum incremental chain length of 200 incrementals”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a maximum incremental chain length of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regards to claim 14, Lee further discloses:
	then the type of snapshot to be stored for the first virtual machine comprises a full image snapshot ([0027] re-based snapshot).
	Lee does not disclose however Jain discloses:
	wherein if the snapshot chain for the first virtual machine exceeds the maximum incremental chain length for the snapshot chain, wherein an additional snapshot chain is created for the first virtual machine ([0162] once it exceeds a maximum number, transfer to a new storage appliance and thus a new chain of snapshots).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
	With regards to claim 15, Lee does not disclose however Jain discloses:
wherein the number of snapshots in the snapshot chain decreases over time as older versions of a virtual machine are consolidated, archived, deleted, or moved to a different storage domain depending on the data backup and archiving schedule for the 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
	With regards to claim 17, Lee does not disclose however Jain discloses:
wherein if the versions of a virtual machine stored using a snapshot chain are all less than one month old, then the maximum incremental chain length may be set to a maximum of 200 incrementals ([0118] 30 snapshots for those within the past 30 days).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
Lee in view of Jain discloses the claimed invention except for “maximum incremental chain length may be set to a maximum of 200 incrementals”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim 18, Lee does not disclose however Jain discloses:
wherein if versions of the virtual machine stored using the snapshot chain are all greater than one month old, then the maximum incremental chain length may be set to a maximum of 1000 incrementals ([0118]  70 snapshots for those older than 30 days).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the snapshot system of Lee by the virtualization system of Jain to determine the status of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage the extraction and storage of historical snapshots associated with different point in time versions of one or more virtual machines (Jain [0024]).
Lee in view of Jain discloses the claimed invention except for “maximum incremental chain length may be set to a maximum of 1000 incrementals”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a maximum incremental chain length of a certain length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20170123701) and Jain (U.S Pub # 20160125058) and in further view of Zipperer (U.S Pat # 9847970).
With regards to claim 6, Lee does not disclose however Zipperer discloses:
wherein the first virtual machine and the different virtual machine from which the first virtual machine depends each have different virtual machine configuration files for storing configuration settings for the respective virtual machines ([Col. 8 lines 52-67] different configurations).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the snapshot systems of Lee and Jain by the virtual machine system of Zipperer to operate on different virtual machines.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide virtual machines that may have different configurations of processor capabilities, main memory, disk storage and operating systems (Zipperer [Col. 8 lines 52-67] different configurations).
With regards to claim 7, Lee does not disclose however Zipperer discloses:
	wherein the first virtual machine includes a first number of virtual processes and the different virtual machine includes a second number of virtual processes different from the first number of virtual processes ([Col. 10 lines 12-29] different number of processors).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the snapshot systems of Lee and Jain by the virtual machine system of Zipperer to operate on different virtual machines.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide virtual machines that may have different configurations 
With regards to claim 8, Lee does not disclose however Zipperer discloses:
wherein the first virtual machine has a first virtual memory size and the different virtual machine has a second virtual memory size different from the first virtual memory size ([Col. 10 lines 12-29] different memory sizes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the snapshot systems of Lee and Jain by the virtual machine system of Zipperer to operate on different virtual machines.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide virtual machines that may have different configurations of processor capabilities, main memory, disk storage and operating systems (Zipperer [Col. 8 lines 52-67] different configurations).
With regards to claim 9, Lee does not disclose however Zipperer discloses:
wherein the first virtual machine runs a first guest operating system and the different virtual machine runs a second guest operating system different from the first guest operating system ([Col. 8 lines 52-67] different operating systems).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the snapshot systems of Lee and Jain by the virtual machine system of Zipperer to operate on different virtual machines.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide virtual machines that may have different configurations .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20170123701) and Lastovica (U.S Pub # 20060036655).
With regards to claim 16, Lee further discloses:
wherein the maximum incremental chain length or the maximum number of snapshots for a snapshot chain is increased over time ([0052] maximum snapshot depth may be dynamically increased).
Lee does not disclose however Lastovica discloses:
as the versions stored by the snapshot chain age ([0032] as space for snapshots become less available until snapshots get old enough).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the snapshot systems of Lee by the system of Lastovica to manage storage of snapshots.
	One of ordinary skill in the art would have been motivated to make this modification in order to keep track of the relative age of snapshots and transactions (Lastovica [0054]).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166